number release date id office uilc cca-217105-09 -------------- from --------------------- sent to -------------------- cc ---------------------------- subject disclosure question i do not have any recollection of any prior contact on this matter dealt with to pass on to whoever is the appropriate recipient and i do not now comment on the attorney rules of conduct that you received in prior advice but the subject matter of your inquiry is within my jurisdiction so i am responding to your inquiry i also do not know who you may have you ask whether individuals treated as independent contractors by the employer but subject_to dispute as to whether they qualify as employees should be treated as third-party_contacts or as employees when interviewed treas reg ' c i explains that the phrase person other than the taxpayer and third party are interchangeable and identifies certain contacts that are not considered to be third-party_contacts contacts with a current employee of a taxpayer acting within the scope of his or her employment are not considered to be contacts with third parties such employees are presumed to be acting the scope of his or her employment during business hours or business_premises treas reg ' c i c research did not reveal any dispositive pronouncements from the service nor case law that addressed the issue you raise about whether the service considers contested independent contractors as employees for purposes of the third-party contact rules as indicated above typically employees contacted during business hours on business_premises are not third-party_contacts nevertheless the irm suggests that the best practice would be to allow the taxpayer to identify which employees are authorized to speak for the taxpayer and treat the remaining employees as third-party_contacts the irm also suggests that when there is doubt the examiner should discuss the situation with the designated third party sic contact coordinator for the examiner's area you do not indicate whether this was pursued irm presumably the employer has not identified the putative employees as authorized to speak for the taxpayer consequently consistent with the irm we should treat them as third-party_contacts you should also contact your third-party contact coordinator you also ask about whether we have to identify who we actually interview from a list of potential third- party contacts our obligations to those who fear reprisal and our use of information from those who fear reprisal treas reg ' d provides that the service cannot make any third-party_contacts without first providing reasonable notice to the taxpayer that contacts may be made such notice can be made orally or in writing and essentially may be given in any reasonable manner sec_301_7602-2 provides that a taxpayer may request a record of persons contacted in any manner that the commissioner reasonably permits ie the commissioner may set reasonable limits on the frequency sec_301_7602-2 provides that the record of persons contacted should contain information which reasonably identifies the person contacted the record need not contain any other information such as the nature of the inquiry or the content of the third party's response the record also need not report multiple contacts of the same person during a reporting_period there is a special rule regarding the contacting of employees who are acting within the scope of their employment for those employees the contact record need only disclose the business_entity treas reg ' e ii treas reg ' f i provides that the service need not provide advance notice of contact nor include information on a contact record if the service has good cause to believe that providing the taxpayer with that information may cause any person harm whether the harm is physical economic emotional or otherwise irc ' c b a statement by the person contacted that harm may occur is sufficient to constitute good cause for the service to believe that reprisal may occur and no further inquiry about reprisal is necessary based on our regulations the service would need to provide a contact list prior to any contacts with third parties upon request of the taxpayer the service would need to provide a contact record indicating the names if known of those contacted and if not some kind of identifying information eg your neighbor even though there is a special rule when contacting employees since we have advised that we should treat questionable employees as third-party_contacts unless the employer has identified these employees as authorized to speak for the taxpayer the special rule for employees would not be applicable to those questionable employees both pre- and post- contact rules are not followed if the person has indicated that they fear reprisal as for identifying current employees who may have a fear of reprisal if these individuals qualify as being able to speak for the employer ie there is no dispute about whether they are independent contractors and they are contacted during regular business hours on business_premises acting within the scope of their employment they are not third parties and do not need to be identified on any contact list if there is some dispute as to whether they are employees and as such we would treat them as third-party_contacts then the reprisal rules would apply to them and we would not have to identify them in a pre- contact notice or a post-contact record as for whether the service can use the information provided by a person who fears reprisal in an rar analogies to whistleblower requirements may prove helpful lmsb's pqas office issued a memorandum on date lmsb-4-1108-052 and addressed the protection of a whistleblower's information the identity of persons who furnish information regarding possible tax violations must be protected all employees must handle such information in strict confidence such information must be given special handling to avoid disclosure to anyone other than those employees who have an absolute need to know all memoranda of oral interviews with whistleblowers or any other communications which might in any way identify whistleblowers including information provided by the whistleblower must be sealed and handled in the strictest confidence in order to ensure the confidentiality of the whistleblower it is important that no mention is made of the whistleblower to the taxpayer in the revenue_agent report or in the workpapers all information related to the whistleblower should be maintained in a whistleblower award claim file which is kept separate from the tax file and other audit_workpapers it is a longstanding practice of the service that the identity of a confidential source of information including a whistleblower will not be disclosed except to those officials with a need to know in the performance of their official duties this practice applies whether the request is made under the freedom_of_information_act or in the context of an administrative or judicial proceeding if anyone outside the service asks if a whistleblower has provided information impacting the examination examiners should neither confirm nor deny that a whistleblower is involved in any matter this response must be provided in all cases because the knowledge that a whistleblower provided information may in fact identify the whistleblower in developing issues impacted by information from whistleblowers examiners should develop the issues by seeking independent corroboration of the information provided by the whistleblower this independently developed information should form the basis for any proposed assessment of liability some of the same issues arise in the context of a third-party contact who fears reprisal consequently it may be a best practice not to use any information obtained from such a third party directly but rather to use the information to elicit corroborating information from the taxpayer or others and lastly you inquire whether we could provide more information than is requested in a post-notice record since the taxpayer may be able to obtain more information by a foia request -------------------------- -------------------------------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------------------------------- ------------------------------------------
